An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

     
 
 

JEFFREY LUTES, No. 61363

Appellant,

VS.

PETER ELIADES, AN INDIVIDUAL; § § L E §
TINA FUENTES, AN INDIVIDUAL,-

oLYMPIC GARDEN, INC. D/B/A APR 22 2013
oLnMPuJGARDEN, TpEKUWWM
Respondents. CLERK °\ gm ;~.Q ark

 

ORDER DISMISSING APPEAL

Proper person appellant’s unopposed motion to voluntarily
dismiss this appeal is granted and this appeal is therefore dismissed. The
parties are to bear their own costs and fees. NRAP 42(b).

d lt is so oRDERED.

 

Saitta

cc: Hon. Joanna Kishner, District Judge
Jeffrey Lutes
Brown Brown & Premsrirut
Eighth District Court Clerk

SuPREME CouRT
oF
NEvAnA

l§`lll@l